Citation Nr: 0907413	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  07-20 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1965 to August 
1967.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  

The Board observes that the veteran's initial May 2005 claim 
was for service-connection for both hearing loss and 
tinnitus.  The RO denied both claims in a September 2005 
rating decision.  A September 2005 notice of disagreement was 
filed with respect to both issues.  Subsequently, an August 
2006 statement of the case (SOC) was issued denying service 
connection for tinnitus while an August 2006 rating decision 
granted service connection for hearing loss at a 
noncompensable disability rating.  The veteran filed a VA 
Form 9 in August 2006 with regard to tinnitus only.  The 
issue of tinnitus was remanded by the Board in July 2008 for 
further evidentiary and procedural development.  This was 
accomplished, and the Board concludes that it may proceed 
with a decision with regard to tinnitus at this time.  


FINDING OF FACT

The competent evidence fails to demonstrate that the 
Veteran's tinnitus is related to active duty service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active duty 
service.  38  U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2008).







REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008); see also 73 Fed. Reg. 23, 353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letter dated in May 2005 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1) (2008); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In this regard, this letter advised the Veteran 
what information and evidence was needed to substantiate the 
claim decided herein.  The letter also requested that the 
Veteran provide enough information for the RO to request 
records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The March 2006 letter provided this notice to the 
Veteran.  

The Board observes that the May 2005 letter was sent to the 
Veteran prior to the September 2005 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  VCAA notice in accordance with 
Dingess, however, was sent after the initial adjudication of 
the Veteran's claim.  Nevertheless, the Board finds this 
error nonprejudicial to the Veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
notice provided in the March 2006 letter fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) (2007), 38 C.F.R. § 
3.159(b) (2008), and Dingess, supra, and after the notice was 
provided the case was readjudicated and an August 2006 
statement of the case was provided to the Veteran.  See 
Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (a (supplemental) statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the Veteran's service treatment records, service personnel 
records, VA treatment records, and private treatment records 
are associated with the claims folder.  

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2008); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The Veteran was afforded an August 2005 
compensation and pension (C&P) examination in accordance with 
his claim.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.




Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  As a general matter, service connection 
for a disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a Veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

The Veteran asserts that he is entitled to service connection 
for tinnitus caused by in-service noise exposure to artillery 
fire while serving as an infantryman whose primary duty was 
as a grenadier.  The Veteran's military service exposed him 
to combat noises such as:  grenades and grenade launchers, 
tanks, and machine guns.  He contends that he first 
experienced tinnitus during service and it has continued to 
the present day.  In addition, however, the Board also notes 
that the August 2005 C&P examination report states that the 
Veteran had significant post-service noise exposure as well, 
including:  occupational exposure, such as working with sheet 
metal and in maintenance, and recreational exposure to lawn 
equipment and chainsaws.  After careful consideration of the 
evidence of record, the Board finds that a preponderance of 
the evidence is against awarding service connection for 
tinnitus.

The Board concedes that the Veteran was exposed to acoustic 
trauma in service.  However, acoustic trauma sustained in 
service, in and of itself, is not considered a disability for 
VA purposes; i.e. warranting service connection or 
compensation.  The Veteran did not complain of tinnitus 
during service; hence, there is no evidence of a diagnosis, 
treatment, or complaint in his service treatment records.  
Indeed, the Veteran's August 1967 separation report of 
medical examination does not note any recurrent tinnitus or 
ringing in the ears and lists the Veteran's ears as within 
normal limits.  In addition, the Veteran's separation report 
of medical history also does not indicate any complaints of 
ear problems or hearing loss.  Thus, the more critical 
question turns upon whether claimed tinnitus is etiologically 
related to service.

The Veteran's first post-service diagnosis for tinnitus was 
by a VA examiner at an April 2004 VA audiological 
examination.  The August 2005 C&P examination confirms that 
diagnosis.  The Court has determined that, particularly with 
respect to claims for tinnitus, the Veteran is competent to 
present evidence of continuity of symptomatology.  See 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The 
Veteran's contentions, however, remain subject to a Board 
analysis of credibility.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-
193 (1992).  The Board finds that the Veteran's assertions 
regarding the chronicity and continuity of tinnitus since 
service are not shown to be credible.

The Veteran's lay assertions of continuity of symptomatology 
are entirely uncorroborated by any objective evidence of 
chronicity or continuity of symptomatology of tinnitus after 
service.  See 38 C.F.R. § 3.303(b) (2008).  As stated above, 
the Veteran's August 1967 service separation examination 
report does not show any indication of tinnitus or complaints 
of ringing in the ears.  According to the August 2005 C&P 
examination, the Veteran contends that his tinnitus began in 
service, although he is unable to relate it to a particular 
event of acoustic trauma.  The only competent evidence of 
record shows the Veteran's initial post service claim of 
tinnitus to be in May 2005, thirty-eight years after 
separation from service.  This gap in the evidentiary record 
preponderates strongly against this claim on the basis of 
continuity of symptomatology.  See Mense v. Derwinski, 1 Vet. 
App. 354 (1991).

With regard to the thirty-eight year evidentiary gap in this 
case between active service and the earliest contemporaneous 
evidence of tinnitus, the Board notes that it may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the Veteran has 
not complained of the maladies at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  
This absence of contemporaneous evidence constitutes negative 
evidence tending to disprove the claim that the Veteran had 
an injury in service which resulted in chronic disability or 
persistent symptoms thereafter.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 38 
C.F.R. § 3.102 (2008) (noting that reasonable doubt exists 
because of an approximate balance of positive and "negative" 
evidence).

The Board acknowledges the Veteran's current diagnosis of 
tinnitus, however, there appears to be no chronicity and 
continuity of symptomatology as stated in the etiological 
opinion provided by the examiner in the August 2005 C&P 
examination report.  The VA examiner, having evaluated the 
Veteran, reviewed the claims folder, and received a complete 
history from the Veteran, opined that it was less likely as 
not (less than 50/50 probability) that the Veteran's tinnitus 
was due to military service.  The examiner further noted the 
Veteran's significant amount of post-service noise exposure 
and the Veteran's inability to associate the tinnitus with a 
specific event of acoustic trauma.  Additionally, the Board 
obtained private treatment records dating from September 2006 
to April 2008, however these records do not mention tinnitus.  
There is no contrary clinical evidence or competent medical 
opinion of record.

The Board acknowledges, and has no reason to doubt, the 
Veteran's assertion that he was exposed to acoustic trauma in 
service.  However, the Board finds that contemporaneous 
evidence from the Veteran's military service which reveal no 
tinnitus on separation to be far more persuasive than the 
Veteran's own recent assertions to the effect that he had 
tinnitus in service.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (contemporaneous evidence has greater probative value 
than history as reported by the Veteran).  With respect to 
contemporaneous records, the Board notes that the Veteran's 
service treatment records do not contain any complaints of 
tinnitus while in service.  These records are more reliable, 
in the Board's view, than the Veteran's unsupported assertion 
of events now almost four decades past.

In this case, no probative competent evidence exists of a 
relationship between the currently diagnosed tinnitus and any 
in-service incident.  Rather, the competent evidence of 
record, particularly the August 2005 C&P examiner's 
etiological opinion given in the audiological examination, 
preponderates against a finding that the Veteran has tinnitus 
related to service, and accordingly service connection for 
tinnitus must be denied.  38 U.S.C.A. §§ 1110, 5107; 38 
C.F.R. § 3.303 (2008).  As a preponderance of the evidence is 
against the Veteran's claim of service connection for 
tinnitus, the benefit-of-the-doubt doctrine is inapplicable.  
38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


